UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


CARNIE NORRIS,                           
                 Petitioner-Appellant,
                  v.
STATE OF SOUTH CAROLINA; PHILLIP
MCCLOUD, Warden of Perry                           No. 01-6647
Correctional Institution; CHARLES M.
CONDON, Attorney General of the
State of South Carolina,
              Respondents-Appellees.
                                         
           Appeal from the United States District Court
         for the District of South Carolina, at Charleston.
                 David C. Norton, District Judge.
                         (CA-00-2333-2-18)

                       Submitted: August 28, 2001

                       Decided: September 11, 2001

        Before MICHAEL and MOTZ, Circuit Judges, and
               HAMILTON, Senior Circuit Judge.



Vacated and remanded by unpublished per curiam opinion.


                               COUNSEL

Carnie Norris, Appellant Pro Se. Donald John Zelenka, Chief Deputy
Attorney General, Jeffrey Alan Jacobs, OFFICE OF THE ATTOR-
NEY GENERAL, Columbia, South Carolina, for Appellees.
2                 NORRIS v. STATE OF SOUTH CAROLINA
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:
   Carnie Norris, a South Carolina state inmate, appeals the district
court’s order adopting the recommendation of the magistrate judge
and awarding summary judgment to the Appellees on his 28 U.S.C.A.
§ 2254 (West 1994 & Supp. 2000) petition.

   The district court is obligated to conduct a de novo review of every
portion of the magistrate judge’s report to which objections have been
filed. 28 U.S.C.A. § 636(b)(1) (West 1993 & Supp. 2000); United
States v. Schronce, 727 F.2d 91 (4th Cir. 1984). However, the district
court need not conduct de novo review when a party makes general
and conclusory objections that do not direct the court to a specific
error in the magistrate judge’s proposed findings and recommenda-
tions. Orpiano v. Johnson, 687 F.2d 44, 4748 (4th Cir. 1982).
   Although Norris requested an enlargement of time to file objec-
tions to the magistrate judge’s report, a request granted by the district
court, he filed objections within the time permitted by a notice that
accompanied the magistrate judge’s report. Nevertheless, the district
court’s order adopting the magistrate judge’s report focuses primarily
on the consequences of a party’s failure to timely file objections. The
order does not state whether the court was aware that Norris filed
timely objections or that the court had conducted a de novo review
of any matter to which Norris specifically objected. On the present
record, then, it is unclear whether Norris’ objections were considered.
Therefore, without expressing any view as to the merits, we grant a
certificate of appealability, vacate the district court’s order, and
remand this case for further proceedings consistent with this opinion.
   We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the Court and
argument would not aid the decisional process.
                                        VACATED AND REMANDED